Title: To George Washington from William Smallwood, 10 February 1784
From: Smallwood, William
To: Washington, George



Sir,
Mattawoman [Md.] February 10th 1784

I was honored with your Letter dated the 28th December last, and agreeable to your request, communicated the Objects contained therein to the Delegates of our State Society of the Cincinnati—and to obviate a possibility of failure in the communication, requested them to acknowledge the receipt of my Letters by the earliest Opportunity.
I have anxiously waited for an Opportunity of contriving an Answer to your Letter, but the extreme hard Weather still continuing to shut up the Communication, obliges me to lodge this at Piscattaway, with directions to contrive it by the way of Alexandria or George Town, as I imagine Passengers cross over upon the Ice at one or both those Places without any risque or difficulty. I have the Honor to be with high Consideration & Regard your Excellencys Most Obed. Hble Sert

W. Smallwood

